Citation Nr: 9913586	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-06 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected residuals of a shell fragment wound to the left 
leg.

2.  Entitlement to an increased evaluation for service-
connected degenerative joint disease of the left great toe, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1943 to November 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1992 rating 
decision.  The Board remanded the case to the RO in September 
1996 for additional development. 


REMAND

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of applicable statutes and 
judicial construction. See 38 U.S.C.A. § 5107(a) (West 1991).  

The Board's September 1996 remand requested that the " [t]he 
veteran should be afforded a VA orthopedic examination, along 
with evaluation of the service-connected left leg scar, to 
determine the current severity of the veteran's service 
connected disabilities.  The claims folder must be made 
available to the examiner for review during the course of the 
evaluation. . . " 

The veteran was afforded a VA bones examination in February 
1997.  After examination, the examiner's impressions were 
history of fracture of the left metatarsophalangeal joint of 
the great toe with reduced range of motion, otherwise no 
sequelae, history of burn of the left lateral lower leg from 
hot shrapnel with no residual other than reduced sensation, 
history of shrapnel wounds to the left upper thigh with no 
residuals, and spastic left lower extremity relating to the 
veteran's lumbar spinal stenosis which had been present by 
history since the veteran's military service.  The examiner 
noted that he requested a neurological evaluation of the 
issue.  It appears that the examiner requested the 
examination for evaluation of the veteran's left leg 
complaints; however, it is not clear whether he felt there 
could be some connection between the veteran's left leg 
complaints and his service-connected disabilities.  
Furthermore, there is no indication that the claims file was 
available for review during the examination. 

A note in the claims file indicates that the veteran was 
scheduled for a March 1997 VA neurological examination.  The 
note indicates that the veteran failed to appear at the 
examination.  

In June 1997, the veteran underwent VA examination of his 
skin.  After examination, the examiner's impression was that 
the veteran had a history of left leg monoparesis, probably 
secondary to lumbar discogenic disorder and lumbar canal 
stenosis. The examiner noted that the veteran definitely had 
a history of neurogenic claudication and that he was losing 
sensation distally in both lower extremities, both from an L5 
radiculopathy on the left and from peripheral neuropathy 
bilaterally.  The examiner noted that the exact etiology was 
unclear for the peripheral neuropathy bilaterally.  The 
examiner noted that the veteran also exhibited early signs of 
rigidity and tremors.  The examiner opined that this could be 
related to early Parkinsonism.  A handwritten undated 
notation reflects that the claims file was reviewed.

A July 1997 report of contact reflects that the June 1997 VA 
skin examiner would not state that he had reviewed the 
veteran claims file because he could not remember if he had 
in fact reviewed it.  Apparently, the examiner's assistant 
stated that the examiner did review the claims file.  A 
notation on the bottom of the report of contact states, 
"send back as inadequate exam."

An additional report of contact in July 1997 reflects that, 
"after communication with Dr. Miller M.D., he does not 
remember seeing the claims file when examining the patient."

In an undated report of contact, a note reflects that the 
examiner must have reviewed the claims file otherwise the 
examination would be considered inadequate. A subsequent note 
states that the claims file was reviewed.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  To provide a complete 
record for appellate review and to fully implement the 
previous Board remand, additional development of the evidence 
is necessary.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
all private and VA medical treatment 
afforded to the veteran, which are not 
contained in his claims file for 
inclusion in the file.

2. VA orthopedic and neurologic 
examinations should be scheduled and 
conducted, in order to determine the 
current severity of the veteran's 
residuals of a shell fragment wound to 
the left lower leg and degenerative joint 
disease of the left great toe.  All 
suggested studies should be performed, 
including x-ray studies.  The examination 
reports should include a thorough 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment as a result of 
service-connected disabilities, from both 
orthopedic and neurological perspectives.  
The examiner should specifically comment 
on any disability associated with the 
veteran's left leg shell fragment wound 
scar.  All findings should be recorded in 
detail.  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations.

The veteran should be advised that 
failure to report for the scheduled 
examinations may have adverse 
consequences in the adjudication of his 
claim. 38 C.F.R. § 3.655 (1998).

3. The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions. If not, the reports should 
be returned to the examiners for 
corrective action.

4. The RO should then review the 
veteran's claims and consider all 
pertinent law and regulation, in light of 
the examination reports.  If the 
veteran's claims remain in denied status, 
he and his representative should be 
provided with a supplemental statement of 
the case, which should include a full 
discussion of action taken on the 
veteran's claims and the reasons and 
bases for such action.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  While this case is 
in remand status, the veteran is free to submit additional 
evidence and argument on the questions at issue.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



